FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL DE JESUS MORALES LOPEZ                    No. 08-74866
and DORA ALBERTINA DELEON
MORALES,                                         Agency Nos.        A073-220-464
                                                                    A077-847-251
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 17, 2013 **
                              San Francisco, California

Before: McKEOWN and WATFORD, Circuit Judges, and ZILLY, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas S. Zilly, Senior United States District Judge
for the Western District of Washington, sitting by designation.
      Manuel Morales Lopez and Dora DeLeon Morales appeal from a decision by

the Board of Immigration Appeals (“BIA”) upholding the Immigration Judge’s

(“IJ”) denial of their application for asylum, withholding of removal, and

protection under the Convention Against Torture. Their joint application rests on

an attack Lopez claims he suffered in Guatemala. After identifying material

inconsistencies between descriptions of the attack Lopez provided in his

application, at his asylum interview, and at his merits hearing, the IJ determined

that Lopez was not credible and denied both petitioners relief.

      The IJ’s adverse credibility determination was supported by substantial

evidence that Lopez testified inconsistently about events that formed the basis of

the petitioners’ asylum claim. Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir.

2011). The IJ provided Lopez the opportunity to explain his inconsistencies and

addressed why his explanations were unpersuasive. Soto-Olarte v. Holder, 555

F.3d 1089, 1091–92 (9th Cir. 2009). Lopez argues that the IJ placed too much

weight on the absence of corroborating testimony from his brother, but even

according this potential basis for an adverse credibility finding no weight, the other

grounds for the IJ’s adverse credibility decision were supported by substantial

evidence. See Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011).

      The petitioners also seek review of the IJ’s decision to deny voluntary


                                          2
departure. We lack jurisdiction to review the grant or denial of voluntary

departure. 8 U.S.C. § 1229c(f); Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030

(9th Cir. 2010). Although we may review questions of law related to voluntary

departure, the IJ’s decision was discretionary as to both petitioners and presents no

questions of law. Gil v. Holder, 651 F.3d 1000, 1003 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.




                                          3